Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on April 21, 2022.
Claims 1-20 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on March 10, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendment has not addressed every rejection.  Therefore, the rejections have been maintained in this Office action.  Furthermore, Applicant’s amendments have raised new grounds of rejections. 

Claim Rejections - 35 USC § 103
Applicant submitted that the claimed approach includes VR content for multiple contexts being selected based on matching rendering requirements that will occur over the course of a VR use session. Thus, Applicant respectfully submits that at least these features are not taught or suggested by Gupta, alone or in combination with the teachings of Mese and Dunn. Therefore, Applicant respectfully submits that Gupta, even when combined with the secondary references, does not teach the limitations of amended independent claims 1, 11, and 17. (Remarks, p. 13)
In response, Gupta describes preselecting content items and creating a playlist of content based on locations (second location and third location) of the client and available bandwidth at the locations.  The content items are selected based on the items meeting the available bandwidth at the locations, which is a matching of rendering requirements that will occur over the session.  
Gupta does not teach that the content items are VR content contexts. Therefore, Mese and Dunn are relied upon to disclose selecting VR content based on bandwidth considerations of the content.  Mese describes selecting content items satisfying network bandwidth for presenting on a virtual reality headset (para. [0043],[0046], [0061]).  Dunn discloses selecting VR content context for rendering based on available bandwidth (para. [0046],[0140], [0143]).  The combination of Gupta, Mese, and Dunn disclose pre-selecting VR content contexts based on matching bandwidth requirements at particular locations at different periods in time.

Claim Objections
Claims 1, 3, 9-11, 13, 16-17, 18-20 are objected to because of the following:  
Claim 1 recites “a plurality of VR content contexts.”  As such, claims 3, 9-10 should be amended to “said plurality of VR content contexts.” (emphasis noted)
Claim 11 recites “a plurality of VR content contexts.”  As such, claims 13 and 16 should be amended to “said plurality of VR content contexts.” 
Claim 17 recites “a plurality of VR content contexts.”  As such, claims 18-20 should be amended to “said plurality of VR content contexts.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “at a reference time” in both the step of “receiving, by said computer, position metadata from a VR interaction device” and “receiving, by said computer, at a reference time, a request for a second and a third VR content.”  Therefore, it is not clear which reference time is being referred to by the recitations of “said reference time.” 
Regarding claim 7, the claim recites “wherein said selection of said VR content context is made by said computer.”  Claim 1 comprises “selecting… a second VR content context,” “selecting… a third VR content context,” and “responsive to selecting the first and second VR content contexts.”  As such, it is not clear which selected VR content context “said selection of said VR content context” is referring to in the claim.
Regarding claim 9, the claim recites “wherein said selected VR content context, of the plurality of VR content context.”  Claim 1 comprises “selecting… a second VR content context,” “selecting… a third VR content context,” and “responsive to selecting the first VR content context and selecting the second VR content context.”  Therefore, it is not clear which selected VR content context “said selected VR content context” is referring to in the claim.
Regarding claim 10, the claim recites “said computer switches back to said selected VR content context, of the plurality of VR content context.”  Claim 1 comprises “selecting… a second VR content context,” “selecting… a third VR content context,” and “responsive to selecting the first VR content context and selecting the second VR content context.”  It is not clear which selected VR content context “said selected VR content context” is referring to in the claim.
Regarding claim 11, the claim recites “at a reference time” in both the step of “receive position metadata from a VR interaction device” and “receive at a reference time, a request for a second and a third VR content.”  Therefore, it is not clear which reference time is being referred to by the recitations of “said reference time.” 
Regarding claim 11, the claim recites, “receive bandwidth metadata for said reference location, the second location, and the third location, location including available bandwidth values…” (emphasis noted)  It is not clear which location, the underlined location, is being referred to in the claim.
Regarding claim 11, there is insufficient antecedent basis for “the second location,” “the second time” and “the third time.”  
Regarding claim 12, the claim recites “said selection of said VR content context is made, at least in part, in accordance...”  Claim 11 comprises “a plurality of VR content contexts,” “selecting… a second VR content text,” “selecting… a third VR content context,” and “responsive to selecting the first VR content context and selecting the second VR content context.”  As such, it is not clear which VR content context “said VR content context” is selected and referring to in the claim. 
Regarding claim 14, the claim recites “said selected VR content context of said plurality of VR content contexts is below the available bandwidth.”  Claim 14 comprises “selecting the second VR content context” and claim 12 comprises “said selection of said VR content context is made.”  Claim 11 further comprises “selecting… a second VR content context” and “selecting… a third VR content context.”  As such, it is not clear which selected VR content context is referring to in the claim.
Regarding claim 15, the claim recites “wherein said selection of said VR content context is made at least in part, in accordance with the available bandwidth.”  Claim 11 comprises “selecting… a second VR content context,” and “selecting… a third VR content context.”  As such, it is not clear which selected VR content context “said selection of said VR content context” is referring to in the claim.
Regarding claim 15, the claim recites “a third time” and “said third time.”  Claim 11 recites “the third time.”  It is not clear which third time “the third time” is referring to and whether the third time is the same time as the third time of claim 11.    
Regarding claim 16, the claim recites “wherein said selected VR content context, of the plurality of VR content context.”  Claim 11 comprises “selecting… a second VR content context,” and “selecting… a third VR content context.”  As such, it is not clear which selected VR content context “said selection of said VR content context” is referring to in the claim.
Regarding claim 17, the claim recites “at a reference time” in both the step of “receiving, using  said computer, position metadata from a VR interaction device” and “receiving at a reference time, a request for a second and a third VR content.”  Therefore, it is not clear which reference time is being referred to by the recitations of “said reference time.” 
Regarding claim 17, the claim recites, “receive bandwidth metadata for said reference location, the second location, and the third location, location including available bandwidth values…”  It is not clear which location, the underlined location, is being referred to in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5-7, 11-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US Patent Publication No. 2020/0311124 (“Gupta”) in view of Mese et al. US Patent Publication No. 2021/0099743 (“Mese”) and Dunn et al. US Patent Publication No. 2017/0316753 (“Dunn”).

Regarding claim 1, Gupta teaches a computer implemented method to proactively select content comprising: 
receiving, by said computer, position metadata from an interaction device, said position metadata including a reference location and position metadata at a reference time for the device indicating that the device will be in a second location at a second time and at a third location at a third time (para. [0020] user’s current location.  par. [0052] information identifying start point.  para. [0053] obtaining a geographic route… and the time period.  para. [0054] determines, based on geographic route and time period, a plurality of time segments.  entry and exit times of four service areas); 
receiving, by said computer, bandwidth metadata for said reference location, the second location, and the third location, including available bandwidth values for the respective locations indexed to a timescale (para. [0022] identify a plurality of service areas, bandwidth availability of mobile networks.  historical average bandwidth, start time.  para. [0023] bandwidth availability for predicted times.  para. [0055] determines an estimated available bandwidth for each of the plurality of time segments.  identifies historical bandwidth usage… in service areas such as service areas 103 A-D.  para. [0056] determine the bandwidth profile from historical bandwidth usage);
receiving, by said computer, content requirement information which includes threshold values of available bandwidth to achieve acceptable performance for a plurality of content include a first content (para. [0059] determines whether any candidate content items fit within the available bandwidth.  para. [0071] bandwidth requirements profile for the plurality of segments.  para. [0072] bandwidth requirements of the content item); 
receiving, by said computer, at a reference time, a request for a second and third content, as part of said plurality of content, delivery at a second time, and at the third time, the second time being chronologically later than said reference time, and the third time being chronologically later than the second time (para. [0052] request for content recommendation, identifying an endpoint…, time period for the content recommendation.  para. [0066] select a plurality of the content items… for inclusion in the content playlist.  para. [005] accessed, played content from the content playlist); and 
selecting, by said computer, before the occurrence of said second time and based at least in part of satisfying associated content threshold values of available bandwidth to achieve acceptable element rendering performance, a second content having a threshold value of available bandwidth for acceptable performance below the available bandwidth value in the second location at said second time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0069] adds the candidate content item to a playlist.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments);
selecting, by said computer, before the occurrence of said third time and based at least in part on satisfying associated threshold values of available bandwidth to achieve acceptable element rendering performance, a third content having a threshold value of available bandwidth for acceptable rendering performance below the available bandwidth value in the third location at said third time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0069] adds the candidate content item to a playlist.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments); 
responsive to selecting the first content context and selecting the second content context, preparing by the server computer, respective second and third context content (para. [0066] select a plurality of the content items… for inclusion in the content playlist); and 
sending, by a server computer, the second and third context content to the device at the associated scheduled second and third times (para. [0035] makes recommendations, recommending those movies to the user that, once started, play interesting segments during regions.  para. [005] accessed, played content from the content playlist), whereby the server computer proactively selects content matching available bandwidth of the second and third known locations at known second and third times (para. [0054] determines, based on geographic route and time period, a plurality of time segments.  entry and exit times of four service areas. para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0069] adds the candidate content item to a playlist), thereby ensuring satisfactory content portrayal during a VR use session, with content matching available bandwidth of known locations at known upcoming times that are subsequent to the reference time (para. [0007] optimize the likelihood… enjoy recommend content without interruption.  Efficiently deliver content based on estimated bandwidth availability).
Gupta does not teach that the content including the first, second, and third content are virtual reality (VR) content or VR content context, that the device is a VR interaction device, and that the threshold values are threshold values of available bandwidth to achieve acceptable virtual element rendering performance for VR content contexts including a first VR content context.
Gupta teaches selecting content including the first, second, and third content based on satisfying a threshold but not selecting based at least in part of satisfying associated context threshold values of available bandwidth to achieve acceptable virtual rendering performance, a VR content context having threshold value of available bandwidth for acceptable virtual element rendering. 
Mese teaches a VR interaction device (para. [0043] information handling devices 102, e.g.,  virtual reality headset), content requirement information which includes threshold values of available bandwidth to acceptable element performance; and selecting based at least in party on satisfying associated content threshold values of available bandwidth to achieve acceptable element performance, a content having a threshold value of available bandwidth for acceptable element rendering performance (para. [0046] determine a content element to be presented that is hosted at a remote location, determine an amount of network bandwidth that is necessary to present the content element.  para. [0061] present the content satisfying a predefined network bandwidth).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta with Mese’s disclosure by including a VR device as a device for presenting content and selecting a content having a threshold value of available bandwidth for acceptable element rendering performance.  One of ordinary skill in the art would have been motivated to do so because Gupta similarly describes determining content based on bandwidth requirements.  Mese would have enabled presenting different types of content satisfying bandwidth requirements, and it would have been desirable to enable presenting content on different types of devices.
While Mese discloses selecting and presenting content on a virtual reality device, Mese does not expressly teach the content as VR content or virtual element rendering for VR content contexts.  Dunn teaches VR content and selecting VR content context to achieve acceptable virtual element rendering performance for a plurality of VR content contexts including a first VR content context (para. [0046] surrounded by a virtual environment.  para. [0140] depending on the desired resolution and bandwidth available for the transmission of the renditions, one or more renditions may be transmitted to the user's virtual reality device.  para. [0143] detection of available bandwidth and/or viewing device parameters may be used to determine the selection of the projections).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta and Mese by implementing Dunn’s disclosure of VR content context and selecting VR content context to achieve acceptable rendering performance for VR content contexts such Gupta is modified to further select and transmit VR content context when selecting content items based on bandwidth.  One of ordinary skill in the art would have been motivated to do so because Gupta, Mese, and Dunn similarly describe identifying content based on available bandwidth, and Mese describes providing content on a virtual reality device.  Dunn would have provided benefits such as providing virtual reality experience with content flexibility and lower bandwidth requirements. 

Regarding claim 11, Gupta teaches a system to proactively selecting content, which comprises: 
a computer system comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
receive position metadata from an interaction device, said position metadata including a reference location and position metadata at a reference time for the device indicating that the device will be in the second location at the second time and at the third location at a third time (para. [0020] user’s current location.  par. [0052] information identifying start point.  para. [0053] obtaining a geographic route… and the time period.  para. [0054] determines, based on geographic route and time period, a plurality of time segments.  entry and exit times of four service areas); 
receive bandwidth metadata for said reference location, the second location, and the third location, location including available bandwidth values for the respective locations indexed to a timescale (para. [0022] identify a plurality of service areas, bandwidth availability of mobile networks.  historical average bandwidth, start time.  para. [0023] bandwidth availability for predicted times.  para. [0055] determines an estimated available bandwidth for each of the plurality of time segments.  identifies historical bandwidth usage… in service areas such as service areas 103 A-D.  para. [0056] determine the bandwidth profile from historical bandwidth usage); 
receive content requirement information which includes threshold values of available bandwidth to achieve acceptable performance for a plurality of content including a first content (para. [0059] determines whether any candidate content items fit within the available bandwidth.  para. [0072] bandwidth requirements of the content item); 
receive at a reference time, a request for a second and third content, as part of said plurality of content, delivery at the second time and at the third time, respectively, the second time being chronologically later than said reference time, and the third time being chronologically later than the second time (para. [0052] request for content recommendation, identifying an endpoint…, time period for the content recommendation.  para. [0066] select a plurality of the content items… for inclusion in the content playlist.  para. [005] accessed, played content from the content playlist); 
select before the occurrence of said second time and based at least in part on satisfying associated threshold values of available bandwidth to achieve acceptable performance, a second content having a threshold value of available bandwidth for acceptable performance below the available bandwidth value in the second location at said second time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0069] adds the candidate content item to a playlist.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments);
selecting, before the occurrence of said third time and based at least in part on satisfying associated threshold values of available bandwidth to achieve acceptable performance, a third content having a threshold value of available bandwidth for acceptable performance below the available bandwidth value in the third location at said third time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0069] adds the candidate content item to a playlist.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments); 
responsive to selecting the first content context and the second content context, preparing by the server computer, respective second and third context content (para. [0066] select a plurality of the content items… for inclusion in the content playlist); and 
sending the second and third context content to the device at the associated scheduled second and third times (para. [0035] makes recommendations, recommending those movies to the user that, once started, play interesting segments during regions.  para. [005] accessed, played content from the content playlist), 
whereby a server computer proactively selects content matching available bandwidth of the second and third known locations at known second and third times (para. [0054] determines, based on geographic route and time period, a plurality of time segments.  entry and exit times of four service areas. para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0069] adds the candidate content item to a playlist), thereby ensuring satisfactory content portrayal during a VR use session, with content matching available bandwidth of known locations at known upcoming times that are subsequent to the reference time (para. [0007] optimize the likelihood… enjoy recommend content without interruption.  Efficiently deliver content based on estimated bandwidth availability).
Gupta does not teach that the content including the first, second, and third content are virtual reality (VR) content or VR content context, the device is a VR interaction device, and the threshold values of available to achieve acceptable virtual element rendering performance for VR content contexts including a first VR content context.
Gupta teaches selecting content including the first, second, and third content but not selecting based at least in part of satisfying associated context threshold values of available bandwidth to achieve acceptable virtual rendering performance, a VR content context having threshold value of available bandwidth for acceptable virtual element rendering. 
Mese teaches a VR interaction device (para. [0043] information handling devices 102.  optical head-mounted display, e.g., a virtual reality headset), content requirement information which includes threshold values of available bandwidth to acceptable element performance; and selecting based at least in party on satisfying associated content threshold values of available bandwidth to achieve acceptable element performance, a content having a threshold value of available bandwidth for acceptable element rendering performance (para. [0046] determine a content element to be presented that is hosted at a remote location, determine an amount of network bandwidth that is necessary to present the content element.  para. [0061] present the content satisfying a predefined network bandwidth).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta with Mese’s disclosure by including a VR device as a device for presenting content and selecting a content having a threshold value of available bandwidth for acceptable element rendering performance.  One of ordinary skill in the art would have been motivated to do so because Gupta similarly describes determining content based on bandwidth requirements.  Mese would have enabled presenting different types of content satisfying bandwidth requirements, and it would have been desirable to enable presenting content on different types of devices.
While Mese discloses selecting and presenting content on a virtual reality device, Mese does not expressly teach the content as VR content or virtual element rendering.  Dunn teaches VR content and selecting VR content context to achieve acceptable virtual element rendering performance for a plurality of VR content contexts including a first VR content context (para. [0046] surrounded by a virtual environment.  para. [0140] depending on the desired resolution and bandwidth available for the transmission of the renditions, one or more renditions may be transmitted to the user's virtual reality device.  para. [0143] detection of available bandwidth and/or viewing device parameters may be used to determine the selection of the projections).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta and Mese by implementing Dunn’s disclosure of VR content context and selecting VR content context to achieve acceptable rendering performance for VR content contexts such Gupta is modified to further select and transmit VR content context when selecting content items based on bandwidth.  One of ordinary skill in the art would have been motivated to do so because Gupta, Mese, and Dunn similarly describe identifying content based on available bandwidth, and Mese describes providing content on a virtual reality device.  Dunn would have provided benefits such as providing virtual reality experience with content flexibility and lower bandwidth requirements.

Regarding claim 17, Gupta teaches a computer program product for proactively selecting content, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
receive, using said computer, position metadata from an interaction device, said position metadata including a reference location and position metadata at a reference time for the device indicating that the device will be in a second location at a second time and at a third location at a third time (para. [0020] user’s current location.  par. [0052] information identifying start point.  para. [0053] obtaining a geographic route… and the time period.  para. [0054] determines, based on geographic route and time period, a plurality of time segments.  entry and exit times of four service areas); 
receive, using said computer, bandwidth metadata for said reference location, the second location, and the third location, location including available bandwidth values indexed to a timescale (para. [0022] identify a plurality of service areas, bandwidth availability of mobile networks.  historical average bandwidth, start time.  para. [0023] bandwidth availability for predicted times.  para. [0055] determines an estimated available bandwidth for each of the plurality of time segments.  identifies historical bandwidth usage… in service areas such as service areas 103 A-D.  para. [0056] determine the bandwidth profile from historical bandwidth usage); 
receive, using said computer, content requirement information which includes threshold values of available bandwidth to achieve acceptable performance for a plurality of content including a first content (para. [0059] determines whether any candidate content items fit within the available bandwidth.  para. [0072] bandwidth requirements of the content item); 
receive at a reference time, a request for a second and third content delivery, as part of said plurality of content, at the second time and at the third time, respectively, the second time being chronologically later than said reference time, and the third time being chronologically later than the second time (para. [0052] request for content recommendation, identifying an endpoint…, time period for the content recommendation.  para. [0066] select a plurality of the content items… for inclusion in the content playlist.  para. [005] accessed, played content from the content playlist); 
select, using said computer, before the occurrence of said second time, and based at least in part of satisfying associated context thresholds values of available bandwidth to achieve acceptable performance, a second content context having a threshold value of available bandwidth for acceptable performance below the available bandwidth value in the second location at said second time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments);
selecting, by said computer, before the occurrence of said third time and based at least in part on satisfying associated context threshold values of available bandwidth to achieve acceptable virtual element rendering performance, a third content context having a threshold value of available bandwidth for acceptable virtual element rendering performance below the available bandwidth value in the third location at said third time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0069] adds the candidate content item to a playlist.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments); 
responsive to selecting the first content context and selecting the second content context, preparing respective second and third context content (para. [0066] select a plurality of the content items… for inclusion in the content playlist); and 
sending, by the server computer, the second and third context content to the device at the associated scheduled second and third times (para. [0035] makes recommendations, recommending those movies to the user that, once started, play interesting segments during regions.  para. [005] accessed, played content from the content playlist), 
whereby a server computer proactively selects content matching available bandwidth of the second and third known locations at known second and third times (para. [0054] determines, based on geographic route and time period, a plurality of time segments.  entry and exit times of four service areas. para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0069] adds the candidate content item to a playlist), thereby ensuring satisfactory content portrayal during a VR use session, with content matching available bandwidth of known locations at known upcoming times that are subsequent to the reference time (para. [0007] optimize the likelihood… enjoy recommend content without interruption.  Efficiently deliver content based on estimated bandwidth availability).
Gupta does not teach that the content including the first, second, and third content are virtual reality (VR) content or VR content context, the device is a VR interaction device, and the threshold values of available bandwidth to achieve acceptable virtual element rendering performance for VR content contexts including a first VR content context.
Gupta teaches selecting content including the first, second, and third content but not selecting based at least in part of satisfying associated context threshold values of available bandwidth to achieve acceptable virtual rendering performance, a VR content context having threshold value of available bandwidth for acceptable virtual element rendering. 
Mese teaches a VR interaction device (para. [0043] information handling devices 102.  optical head-mounted display, e.g., a virtual reality headset), content requirement information which includes threshold values of available bandwidth to acceptable element performance; and selecting based at least in party on satisfying associated context threshold values of available bandwidth to achieve acceptable element performance, a content context having a threshold value of available bandwidth for acceptable element rendering performance (para. [0046] determine a content element to be presented that is hosted at a remote location, determine an amount of network bandwidth that is necessary to present the content element.  para. [0061] present the content satisfying a predefined network bandwidth).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta with Mese’s disclosure by including a VR device as a device for presenting content and selecting a content context having a threshold value of available bandwidth for acceptable element rendering performance.  One of ordinary skill in the art would have been motivated to do so because Gupta similarly describes determining content based on bandwidth requirements.  Mese would have enabled presenting different types of content satisfying bandwidth requirements, and it would have been desirable to enable presenting content on different types of devices.
While Mese discloses selecting and presenting content on a virtual reality device, Mese does not expressly teach the content as VR content or virtual element rendering.  Dunn teaches VR content and selecting VR content context to achieve acceptable virtual element rendering performance for VR content contexts (para. [0046] surrounded by a virtual environment.  para. [0140] depending on the desired resolution and bandwidth available for the transmission of the renditions, one or more renditions may be transmitted to the user's virtual reality device.  para. [0143] detection of available bandwidth and/or viewing device parameters may be used to determine the selection of the projections).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta and Mese by implementing Dunn’s disclosure of VR content context and selecting VR content context to achieve acceptable rendering performance for VR content contexts such Gupta is modified to further select and transmit VR content context when selecting content items based on bandwidth.  One of ordinary skill in the art would have been motivated to do so because Gupta, Mese, and Dunn similarly describe identifying content based on available bandwidth, and Mese describes providing content on a virtual reality device.  Dunn would have provided benefits such as providing virtual reality experience with content flexibility and lower bandwidth requirements.

Regarding claim 3, Gupta in view of Mese and Dunn teach the method of Claim 1.  Gupta teaches wherein: 
said position metadata indicates that said interaction device will be in a second location at said second time (para. [0021],[0052] request may identify… ending point.  para. [0054] determines… a plurality of time segments, entry and exit times for four service areas); 
receiving, by said computer, bandwidth metadata for said second location including at least one available bandwidth value (para. [0055] available bandwidth for each of the plurality of time segment, bandwidth available… that is traveling along the geographic route); and 
said selection of a content context of said plurality of content context is made, at least in part, in accordance with said at least one available bandwidth value of said second location (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments).
Ax explained above with respect to the rejection of claim 1, Gupta does not teach a VR interaction device and VR content context.  Mese and Dunn are relied upon teach the VR interaction device and VR content context (Mese: para. [0043] virtual reality headset.  para. [0046] determine a content element to be presented.  Dunn: para. [0140] user's virtual reality device.  para. [0143] determine the selection of the projections).  The rational for the rejection of claim 1 also applies to the rejection.

Regarding claim 5, Gupta in view of Mese and Dunn teach the method of Claim 3.  Gupta teaches wherein: 
said positioning metadata indicates that said interaction device will be in the third location at the third time (para. [0052] request may identify… ending point.  para. [0054] determines… a plurality of time segments, entry and exit times for four service areas); 
receiving, by said computer, bandwidth metadata for said third location including available bandwidth values indexed to said timescale (para. [0022] identify a plurality of service areas, bandwidth availability of mobile networks.  historical average bandwidth.  para. [0023] bandwidth availability for predicted times.  para. [0056] determine the bandwidth profile from historical bandwidth usage); 
determining, by said computer, before the occurrence of said third time, a mismatch condition wherein a selected content context of said plurality of content contexts has a threshold value of available bandwidth for acceptable performance above the available bandwidth value at said third location at said third time (para. [0064] application is not able identify a candidate content item that fits within the bandwidth profile); and 
responsive to said determination of said mismatch condition, before the occurrence of said third time, taking, by said computer, a corrective action (para. [0064] modifies the recommendation that best fits the available bandwidth.  para. [0072] modifying the travel route, modifying a portion of the content).
Ax explained above, Gupta does not teach a VR interaction device and VR content context.  
Mese and Dunn are relied upon teach the VR interaction device and VR content context.  The rational for the rejection of claim 1 also applies to the rejection.

Regarding claim 6, Gupta in view of Mese and Dunn teach the method of Claim 5, wherein said corrective action is selected from a list consisting of: 
selecting the second content context having a threshold value of available bandwidth for acceptable performance below the available bandwidth value at said third location at said third time (Gupta: para. [0064] modifies the recommendation that best fits the available bandwidth.  para. [0072] modifying the travel route, modifying a portion of the content); 
suggesting, by said computer, to a user of said VR interaction device to arrive at said third location at a fourth time selected, at least in part, so that the threshold value of available bandwidth for acceptable performance for said selected VR content context is below the available bandwidth at said third location at said fourth time; and 
directing, by said computer, an autonomous positioning mechanism for said VR interaction device to arrive at said third location at a fourth time selected, at least in part, so that the threshold value of available bandwidth for acceptable performance for said selected VR content context of said plurality of VR content contexts is below the available bandwidth at said third location at said fourth time.
While Gupta does not teach the second content textual as second VR content context, Mese and Dunn are relied upon teach the VR interaction device and VR content context.  The rational for the rejection of claim 1 also applies to the rejection.

Regarding claim 7, Gupta in view of Mese and Dunn teach the method of Claim 1.  Gupta teaches wherein: 
said position metadata indicates that said interaction device will be in the second location at said second time and at the third location at the third time (para. [0052] request may identify… ending point.  para. [0054] determines… a plurality of time segments, entry and exit times for four service areas); 
receiving, by said computer, bandwidth metadata for said second location including available bandwidth values indexed to said timescale (para. [0022] identify a plurality of service areas, bandwidth availability of mobile networks.  historical average bandwidth.  para. [0023] bandwidth availability for predicted times.  para. [0056] determine the bandwidth profile from historical bandwidth usage); 
wherein said selection of said content context is made by said computer at least in part, in accordance with the available bandwidth value for said second location at said second time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments); 
receiving, by said computer, bandwidth metadata for said third location including available bandwidth values indexed to said timescale (para. [0022] identify a plurality of service areas, bandwidth availability of mobile networks.  historical average bandwidth.  para. [0023] bandwidth availability for predicted times.  para. [0056] determine the bandwidth profile from historical bandwidth usage); 
selecting, by said computer, before the occurrence of said third time, the second content context having a threshold value of available bandwidth for acceptable performance below the available bandwidth value at said third location (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation. para. [0066] select a plurality of content items.  para. [0069] more candidate recommendations to fit within the playlist. para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments); and 
wherein said selection of said second content context is made by said computer, at least in part, in accordance with the available bandwidth value for said third location at said third time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments).
As explained above, Gupta does not teach a VR interaction device and VR content context.  Mese and Dunn are relied upon teach the VR interaction device and VR content context.  The rational for the rejection of claim 1 also applies to the rejection.

Regarding claim 12, Gupta in view of Mese and Dunn teach the system of Claim 11.  Gupta taches wherein: 
said position metadata indicates that said interaction device will be in the second location at said second time (para. [0021],[0052] request may identify… ending point.  para. [0054] determines… a plurality of time segments, entry and exit times for four service areas); 
said instructions further cause said computer to receive bandwidth metadata for said second location including at least one available bandwidth value (para. [0055] available bandwidth for each of the plurality of time segment, bandwidth available… that is traveling along the geographic route); and 
said selection of said content context is made, at least in part, in accordance with said at least one available bandwidth value of said second location (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments).
As explained above with respect to the rejection of claim 11, Gupta does not teach a VR interaction device and VR content context. Mese and Dunn are relied upon teach the VR interaction device and VR content context.  The rational for the rejection of claim 11 also applies to the rejection.

Regarding claim 13, Gupta in view of Mese and Dunn teach the system of Claim 12.  Gupta teaches wherein: 
said positioning metadata indicates that said interaction device will be in the third location at the third time (para. [0052] request may identify… ending point.  para. [0054] determines… a plurality of time segments, entry and exit times for four service areas); 
said instruction further cause said computer to receive bandwidth metadata for said third location including available bandwidth values indexed to said timescale (para. [0022] identify a plurality of service areas, bandwidth availability of mobile networks.  historical average bandwidth, start time.  para. [0023] bandwidth availability for predicted times.  para. [0056] determine the bandwidth profile from historical bandwidth usage); 
determine before the occurrence of said third time, a mismatch condition wherein a selected content context of said plurality of content context has a threshold value of available bandwidth for acceptable performance above the available bandwidth value at said third location at said third time (para. [0064] application is not able identify a candidate content item that fits within the bandwidth profile); and 
responsive to said determination of said mismatch condition, before the occurrence of said third time, take a corrective action (para. [0064] modifies the recommendation that best fits the available bandwidth.  para. [0072] modifying the travel route, modifying a portion of the content).
As explained above, Gupta does not teach a VR interaction device and VR content context. Mese and Dunn are relied upon teach the VR interaction device and VR content context.  The rational for the rejection of claim 11 also applies to the rejection.

Regarding claim 14, Gupta in view of Mese and Dunn teach the system of Claim 13, wherein said corrective action is selected from a list consisting of: 
causing said computer to select the second content context having a threshold value of available bandwidth for acceptable performance below the available bandwidth value at said third location at said third time (Gupta: para. [0064] modifies the recommendation that best fits the available bandwidth.  para. [0072] modifying a portion of the content); 
causing said computer to suggest to a user of said VR interaction device to arrive at said third location at a fourth time selected, at least in part, so that the threshold value of available bandwidth for acceptable performance for said selected VR content context of said plurality of VR content contexts is below the available bandwidth at said third location at said fourth time; and 
causing said computer to direct an autonomous positioning mechanism for said VR interaction device to arrive at said third location at a fourth time selected, at least in part, so that the threshold value of available bandwidth for acceptable performance for said selected VR content context is below the available bandwidth at said third location at said fourth time.
As explained above, Gupta does not teach a VR interaction device and VR content context. Mese and Dunn are relied upon teach the VR interaction device and VR content context.  The rational for the rejection of claim 11 also applies to the rejection.

Regarding claim 15, Gupta in view of Mese and Dunn teach the system of Claim 11.  Gupta teaches wherein: 
said position metadata indicates that said interaction device will be in the second location at said second time and at the third location at a third time (para. [0052] request may identify… ending point.  para. [0054] determines… a plurality of time segments, entry and exit times for four service areas); 
said instructions further causing said computer to receive bandwidth metadata for said second location including available bandwidth values indexed to said timescale (para. [0022] identify a plurality of service areas, bandwidth availability of mobile networks.  historical average bandwidth.  para. [0023] bandwidth availability for predicted times.  para. [0056] determine the bandwidth profile from historical bandwidth usage); 
wherein said selection of said content context is made at least in part, in accordance with the available bandwidth value for said second location at said second time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments); 
receive bandwidth metadata for said third location including available bandwidth values indexed to said timescale (para. [0022] identify a plurality of service areas, bandwidth availability of mobile networks.  historical average bandwidth.  para. [0023] bandwidth availability for predicted times.  para. [0056] determine the bandwidth profile from historical bandwidth usage); 
select before the occurrence of said third time, the second content context having a threshold value of available bandwidth for acceptable performance below the available bandwidth value at said third location (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation. para. [0066] select a plurality of content items.  para. [0069] more candidate recommendations to fit within the playlist. para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments); and 
wherein said selection of said second content context is made by said computer, at least in part, in accordance with the available bandwidth value for said third location at said third time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments).
As explained above, Gupta does not teach a VR interaction device and VR content context. Mese and Dunn are relied upon teach the VR interaction device and VR content context.  The rational for the rejection of claim 11 also applies to the rejection.

Regarding claim 18, Gupta in view of Mese and Dunn teach the computer program product of Claim 17.  Gupta teaches wherein: 
said position metadata indicates that said interaction device will be in the second location at said second time (para. [0021],[0052] request may identify… ending point.  para. [0054] determines… a plurality of time segments, entry and exit times for four service areas); 
said instructions further cause said computer to receive bandwidth metadata for said second location including at least one available bandwidth value (para. [0055] available bandwidth for each of the plurality of time segment, bandwidth available… that is traveling along the geographic route); and 
said selection of a content context of said plurality of content context is made, at least in part, in accordance with said at least one available bandwidth value of said second location (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments).
As explained above with respect to the rejection of claim 17, Gupta does not teach a VR interaction device and VR content context. Mese and Dunn are relied upon teach the VR interaction device and VR content context.  The rational for the rejection of claim 17 also applies to the rejection.

Regarding claim 19, Gupta in view of Mese and Dunn teach the computer program product of Claim 17.  Gupta teaches wherein: 
said position metadata indicates that said interaction device will be in the second location at said second time and at the third location at the third time (para. [0052] request may identify… ending point.  para. [0054] determines… a plurality of time segments, entry and exit times for four service areas); 
said instructions further causing said computer to receive bandwidth metadata for said second location including available bandwidth values indexed to said timescale (para. [0022] identify a plurality of service areas, bandwidth availability of mobile networks.  historical average bandwidth.  para. [00235] bandwidth availability for predicted times.  para. [0056] determine the bandwidth profile from historical bandwidth usage); 
wherein said selection of said content context is made at least in part, in accordance with the available bandwidth value for said second location at said second time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments); 
receive, using said computer, bandwidth metadata for said third location including available bandwidth values indexed to said timescale (para. [0022] identify a plurality of service areas, bandwidth availability of mobile networks.  historical average bandwidth, start time.  para. [0023] bandwidth availability for predicted times.  para. [0056] determine the bandwidth profile from historical bandwidth usage); 
select, using said computer, before the occurrence of said third time, the second content context having a threshold value of available bandwidth for acceptable performance below the available bandwidth value at said third location (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation. para. [0066] select a plurality of content items.  para. [0069] more candidate recommendations to fit within the playlist. para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments); and 
wherein said selection of a content context of said plurality of content context is made by said computer, at least in part, in accordance with the available bandwidth value for said third location at said third time on said timescale (para. [0060] identify a candidate content item that does fit within the bandwidth profile… selects a content recommendation.  para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments).
As explained above, Gupta does not teach a VR interaction device and VR content context. Mese and Dunn are relied upon teach the VR interaction device and VR content context.  The rational for the rejection of claim 17 also applies to the rejection.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Mese, Dunn, and Demsey US Patent Publication No. 2020/0301980 (“Demsey”).

Regarding claim 2, Gupta in view of Mese and Dunn teach the method of Claim 1, wherein said selection is made, at least in part, in accordance with a preference value associated with said VR content contexts, including said first, second, and third VR content contexts, said preference value chosen from a list consisting of a specific user request (Gupta: para. [0027] user's mobile device may transmit a request for a recommendation, user's preferences.  Mese teaches a VR interaction device (Mese: para. [0043] virtual reality headset.  Dunn: para. [0140] user's virtual reality device.  para. [0143] determine the selection of the projections).  Gupta does not teach said chosen from a list consisting of a specific user request, a commercial value, popularity, recency of a last visit by said VR interaction device.
Demsey teaches choosing from a list consisting of a specific user request, a commercial value, popularity, recency of a last visit by said interaction device (para. [0020] recency, frequency, viewer attempts to access a website that is a member of the network.  para. [0038] achieve a selective targeting of content and advertising to the user 110. para. [0040] advertiser parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta with Demsey’s selecting content from the list.  One of ordinary skill in the art would have been motivated to do so because Demsey would have improved tailoring of content and advertisements based on attributes of the users. 

Regarding claim 8, Gupta in view of Mese and Dunn teach the method of Claim 7, wherein said second VR content context is selected by said computer (Mese: para. [0046] determine a content element.  para. [0060] content elements.  Dunn: para. [0140] user's virtual reality device.  para. [0143] determine the selection of the projections) but not at least in part in consideration of a preference value associated with said VR content contexts including said first, second and third VR content contexts, said preference value chosen from a list consisting of a specific user request, a commercial value, popularity, recency of a last visit by said VR interaction device.
Demsey teaches selecting content in part in consideration of a preference value associated with content, said preference value chosen from a list consisting of a specific user request, a commercial value, popularity, recency of a last visit by said interaction device (para. [0020] recency, frequency, viewer attempts to access a website that is a member of the network.  para. [0038] achieve a selective targeting of content and advertising to the user 110. para. [0040] advertiser parameters).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta with Demsey’s selecting in consideration of a preference value associated with content such that the VR content contexts are associated with a preference value that is used in the selection of content context.  One of ordinary skill in the art would have been motivated to do so because Demsey would have improved tailoring of content and advertisements based on attributes of the users. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Mese, Dunn, and Patel et al. US Patent Publication No. 2017/0339467 (“Patel”).

Regarding claim 4, Gupta does not teach the method of Claim 3, wherein said position metadata includes information selected from a list consisting of movement speed, movement direction, and movement velocity.
Patel teaches position metadata that includes information selected from a list consisting of movement speed, movement direction, and movement velocity (para. [0051] "component" of the trajectory refers to any characteristic of a user interaction that may affect the trajectory.  components may include the speed or velocity, the direction).  Patel similarly relates to recommending media content based on location of the user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta with Patel’s disclosure of utilizing components consisting of speed, velocity, direction.  One of ordinary skill in the art would have been motivated to do so because Gupta describes determining content based on a user’s route (para. [0021]).  It would have been beneficial to have determined additional information regarding a user’s movement to assist in determining the route and identifying relevant content based on the trajectory.  

Claims 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Mese, Dunn, and Kouncar US Patent Publication No. 2012/0281115 (“Kouncar”).

Regarding claim 9, Gupta in view of Mese and Dunn teach the method of Claim 1.  Gupta teaches wherein: 
said positioning metadata indicates that said interaction device will be in said reference location at the third time and a fourth time (para. [0052] request may identify… ending point.  para. [0054] determines… a plurality of time segments, entry and exit times for four service areas); 
determining by said computer, before the occurrence of said third time, a mismatch condition wherein said selected content context, of the plurality of content context, has a threshold value of available bandwidth for acceptable performance above the available bandwidth value at said reference location at said third time (para. [0064] application is not able identify a candidate content item that fits within the bandwidth profile); and
responsive to said determination of said mismatch condition, between the occurrence of said third time and until the occurrence of said fourth time, switching to a substitute content context having a threshold value of available bandwidth for acceptable performance below the available bandwidth value at said reference location at said third time (para. [0064] modifies the recommendation that best fits the available bandwidth.  para. [0072] modifying the travel route, modifying a portion of the content.  convert the segments… that fits within the bandwidth profile for that segment).
While Gupta does not teach a VR interaction device and VR content context, as previously explained, Mese and Dunn teach the VR interaction device and VR content context (Mese: para. [0043] virtual reality headset.  para. [0046] determine a content element to be presented.  Dunn: para. [0140] user's virtual reality device.  para. [0143] determine the selection of the projections).  The rational for the rejection of claim 1 also applies to the rejection.
Gupta describes continuously monitoring of network conditions and detecting a modification to the available bandwidth, which would suggest detection of increased bandwidth.  Gupta also teaches determining whether selected content has a threshold value of available bandwidth for acceptable performance below the available bandwidth value at said reference location at said fourth time.  However, Gupta does not describe an instance of determining an increase in bandwidth such that the content is below the available bandwidth.  Gupta does not teach determining by said computer, before the occurrence of said third time, a rematch condition; and switching to the substitute VR content responsive to said determination of said mismatch condition and said rematch condition.
Kouncar discloses determining a rematch condition where selected content has a threshold value of available bandwidth for acceptable performance below the available bandwidth value (para. [0078] bandwidth is reduced… a reduced quality video is generated.  available bandwidth on communication link 622 increases… return the video to a higher quality based on the quality reduction factor that was determined).  Kouncar comes from a similar field of modifying content based on available bandwidth.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta with Kouncar’s disclosure of determining a rematch condition and providing the substitute content at the third location based on the rematch condition such that the invention of Gupta also determines an increase in bandwidth during the continuous monitor of network conditions.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial to also monitor for increases in bandwidth in order to have provided higher quality content.

Regarding claim 16, the claim is a system claim corresponding to claim 9 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 9.

Regarding claim 20, the claim is a product claim corresponding to claim 9 and comprising similar subject matter.  Therefore, claim 20 is rejected under a similar rationale as claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Mese, Dunn, Kouncar, and Swaminathan et al. US Patent Publication No. 2020/0177939 (“Swaminathan”).

Regarding claim 10, Gupta in view of Mese, and Dunn, and Kouncar teach the method of Claim 9, wherein: said computer switches back to said originally-selected content context, of the plurality of content context, at said fourth time (Gupta: para. [0066] select a plurality of content items.  para. [0069] more candidate recommendations to fit within the playlist. para. [0071] bandwidth requirements profile is satisfied by the estimated bandwidth for each of the plurality of time segments.  Kouncar: para. [0078] return the video to a higher quality).  Gupta does not teach said substitute VR content context includes a sponsored message
Swaminathan teaches providing substitute VR content context that includes a sponsored message (para. [0035] virtual reality content items… advertisement.  para. [0047] generate and store various quality levels for each tile).  Swaminathan is similarly directed to selecting content based on bandwidth.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta, Mese, Dunn, and Kouncar with Swaminathan’s disclosure of providing VR content context that includes a sponsored message.  One of ordinary skill in the art would have been motivated to do so in order to have provided various types of virtual reality content items to users and provided content at acceptable quality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445